Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 1 of 33 PageID #: 7




   REMOVAL TO FEDERAL COURT

                STATE COURT RECORD

                           STATE OF INDIANA

                      Johnson County Superior Court

                          41D04-2106-CT-000077

          WILLIAM L. JENNINGS AND SHERRY JENNINGS

                                      v.

     JAMES L. SUMMERHILL, INDIVIDUALLY AND OAKLEY
                    TRUCKING, INC.
7/15/2021   Case 1:21-cv-02044-JMS-TAB Document 1-1  Filed
                                                 Summary     07/15/21 Page 2 of 33 PageID #: 8
                                                         - MyCase

               This is not the official court record. Official records of court proceedings may only be obtained directly from the
               court maintaining a particular record.


   Sherry Jennings, William L. Jennings v. James L. Summerhill, Oakley Trucking, Inc.
    Case Number                                 41D04-2106-CT-000077

    Court                                       Johnson Superior Court 4

    Type                                        CT - Civil Tort

    Filed                                       06/15/2021

    Status                                      06/15/2021 , Pending (active)


   Parties to the Case
   Defendant Summerhill, James L.
      Address
      15300 Bauch Lane, Lot #1
      Little Rock, AR 72206
      Attorney
      Robert R. Foos
      #2088545, Retained

      LEWIS & WAGNER, LLP
      1411 Roosevelt Ave, Ste 102
      Indianapolis, IN 46201
      317-237-0500(W)

   Defendant Oakley Trucking, Inc.
      Address
      3700 Lincoln Avenue
      North Little Rock, AR 72114
      Attorney
      Robert R. Foos
      #2088545, Retained

      LEWIS & WAGNER, LLP
      1411 Roosevelt Ave, Ste 102
      Indianapolis, IN 46201
      317-237-0500(W)

   Plaintiff    Jennings, Sherry
      Address
      59 N. Jefferson Street
      Martinsville, IN 46151
      Attorney
      Stephen Andrew Oliver
      #994255, Retained

      59 N. Jefferson Street
      Martinsville, IN 46151
      765-342-0147(W)

   Plaintiff    Jennings, William L.



https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImJaQ2N6dVhnNWdFU1AtRWs0M25tejdBUnNpTXNoLU1WMmwx…       1/4
7/15/2021   Case 1:21-cv-02044-JMS-TAB Document 1-1  Filed
                                                 Summary     07/15/21 Page 3 of 33 PageID #: 9
                                                         - MyCase

      Address
      59 N. Jefferson Street
      Martinsville, IN 46151
      Attorney
      Stephen Andrew Oliver
      #994255, Retained

      59 N. Jefferson Street
      Martinsville, IN 46151
      765-342-0147(W)


   Chronological Case Summary
    06/15/2021 Case Opened as a New Filing


    06/15/2021       Appearance Filed
                 Appearance for Stephen A. Oliver

                 For Party:                      Jennings, Sherry
                 For Party:                      Jennings, William L.
                 File Stamp:                     06/15/2021

    06/15/2021       Complaint/Equivalent Pleading Filed
                 Plaintiff's Complaint for Damages and Request for Jury Trial

                 Filed By:                       Jennings, Sherry
                 Filed By:                       Jennings, William L.
                 File Stamp:                     06/15/2021

    06/15/2021       Subpoena/Summons Filed
                 Summons to James L. Summerhill

                 Filed By:                       Jennings, Sherry
                 Filed By:                       Jennings, William L.
                 File Stamp:                     06/15/2021

    06/15/2021       Subpoena/Summons Filed
                 Summons for Oakley Trucking, Inc.

                 Filed By:                       Jennings, Sherry
                 Filed By:                       Jennings, William L.
                 File Stamp:                     06/15/2021

    06/15/2021       Motion to Answer Interrogatories Filed
                 Plaintiffs' First Set of Interrogatories to Defendant, James L. Summerhill

                 Filed By:                       Jennings, Sherry
                 Filed By:                       Jennings, William L.
                 File Stamp:                     06/15/2021

    06/15/2021       Motion Filed
                 Plaintiffs' Request for Production of Documents to Defendant, James L. Summerhill

                 Filed By:                       Jennings, Sherry
                 Filed By:                       Jennings, William L.
                 File Stamp:                     06/15/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImJaQ2N6dVhnNWdFU1AtRWs0M25tejdBUnNpTXNoLU1WMmwx…   2/4
7/15/2021 Case   1:21-cv-02044-JMS-TAB Document 1-1  Filed
                                                  Summary    07/15/21 Page 4 of 33 PageID #: 10
                                                          - MyCase

    06/15/2021       Motion to Answer Interrogatories Filed
                 Plaintiffs' First Set of Interrogatories to Defendant, Oakley Trucking, Inc.

                 Filed By:                        Jennings, Sherry
                 Filed By:                        Jennings, William L.
                 File Stamp:                      06/15/2021

    06/15/2021       Motion Filed
                 Plaintiffs' Request for Production of Documents to Defendant, Oakley Trucking, Inc.

                 Filed By:                        Jennings, Sherry
                 Filed By:                        Jennings, William L.
                 File Stamp:                      06/15/2021

    06/28/2021       Appearance Filed
                 Appearance of Robert R. Foos, Jr.

                 For Party:                       Summerhill, James L.
                 For Party:                       Oakley Trucking, Inc.
                 File Stamp:                      06/28/2021

    06/28/2021       Jury Trial Demand Filed
                 Jury Demand

                 Filed By:                        Summerhill, James L.
                 Filed By:                        Oakley Trucking, Inc.
                 File Stamp:                      06/28/2021

    06/28/2021       Motion for Enlargement of Time Filed
                 Motion for Enlargement of Time to File Responsive Pleading

                 Filed By:                        Summerhill, James L.
                 Filed By:                        Oakley Trucking, Inc.
                 File Stamp:                      06/28/2021

    06/29/2021 Automated ENotice Issued to Parties
                 Jury Trial Demand Filed ---- 6/28/2021 : Robert R. Foos;Stephen Andrew Oliver


    06/29/2021       Order Granting Motion for Enlargement of Time
                 "Order" cc

                 Judicial Officer:                Clark, Marla K
                 Order Signed:                    06/28/2021

    06/30/2021 Automated ENotice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 6/29/2021 : Robert R. Foos;Stephen Andrew Oliver


    07/01/2021       Answer Filed
                 Defendants' Answer and Affirmative Defenses

                 Filed By:                        Summerhill, James L.
                 Filed By:                        Oakley Trucking, Inc.
                 File Stamp:                      06/30/2021

    07/01/2021       Order for Pretrial Conference
                 "Order Setting Pretrial Conference" cc

                 Judicial Officer:                Clark, Marla K
                 Order Signed:                    07/01/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImJaQ2N6dVhnNWdFU1AtRWs0M25tejdBUnNpTXNoLU1WMmwx…   3/4
7/15/2021 Case     1:21-cv-02044-JMS-TAB Document 1-1  Filed
                                                    Summary    07/15/21 Page 5 of 33 PageID #: 11
                                                            - MyCase

    07/01/2021 Hearing Scheduling Activity
                   Pretrial Conference scheduled for 11/16/2021 at 10:00 AM.


    07/02/2021 Automated ENotice Issued to Parties
                   Order for Pretrial Conference ---- 7/1/2021 : Robert R. Foos;Stephen Andrew Oliver Hearing Scheduling Activity ----
                   7/1/2021 : Robert R. Foos;Stephen Andrew Oliver


    11/16/2021 Pretrial Conference
                   Session:
                              11/16/2021 10:00 AM, Judicial Officer: Clark, Marla K
                   Comment:                         Telephonic - Plaintiff's counsel shall initiate call


   Financial Information
   * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance
     due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
     shown, please contact the Clerk’s Office.

   Jennings, William L.
   Plaintiff

   Balance Due (as of 07/15/2021)
   0.00

   Charge Summary
    Description                                                                     Amount                 Credit           Payment
    Court Costs and Filing Fees                                                     157.00                 0.00             157.00

   Transaction Summary
    Date                  Description                                               Amount
    06/15/2021            Transaction Assessment                                    157.00
    06/15/2021            Electronic Payment                                        (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly from the
                  court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImJaQ2N6dVhnNWdFU1AtRWs0M25tejdBUnNpTXNoLU1WMmwx…                4/4
Case 1:21-cv-02044-JMS-TAB Document   1-1 Filed 07/15/21 Page 6 of 33 PageID
                            41 004-21 06-CT-000077                             #:6/15/2021
                                                                          Filed:  12                         11 :36   AM
                                                                                                                 Clerk
                                                  Johnson Superior Court 4                   Johnson   County, Indiana




 STATE OF INDIANA                             )                   JOHNSON                   COURT
                                                   SS.
 COUNTY OF JOHNSON                            3                   CAUSE NO.

      Willian L. Jennings,
      and Sherry Jennings

              Plaintiffs,


              V.


      James L. Summerhill,
      individually, and Oakley
      Trucking, Inc.

              Defendants.



                                                   APPEARANCE
 Party Classiﬁcation:                 Initiating         XX      Responding   Intervening

       1.   The undersigned attorney and all attorneys listed on this form now appear in this
            case for the following party member(s):


                                         William and Sherry Jennings
                                        C/o Boren, Oliver & Coffey, LLP
                                             59 N. Jefferson Street
                                           Martinsville, Indiana 46151



 2.   Applicable attorney information for service as required by Trial Rule 5(B)(2) and (3)
 and for case information as required by Trial Rules   3.1 and 77(B) is as follows:


                                                   Stephen A. Oliver
                                       BOREN OLIVER & COFFEY, LLP
                                              59 N. Jefferson Street
                                              Martinsville, IN 46151


                                            Phone: (765) 342—0147
                                             Fax: (765) 342-7322
                                      Email: steveoliver@boclawvers.com



 [if any    other attorneys,   list   on continuation page]
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 7 of 33 PageID #: 13




 3. There are other party members: No

 4. If first initiating party filing this case, the Clerk is requested to assign this case the
 following Case Type under Administrative Rule 8(b)(3): CT

 5. I will accept service by FAX at the above noted number: No
 6. I will accept service by Email at the above address: Yes
         a. from other parties: Yes
         b. from the court pursuant to Rule 72(D): _____

 7. This case involves support issues. No
        a. if yes, supply socials security numbers for all family members on a separately
        attached document filed as confidential information on light green paper: _____

 8. There are related cases: No

 9. This case involves a protection from abuse order, a workplace violence restraining
 order, or a no contact order: No
        a. if yes, the initiating party must provide an address for the purpose of legal service
 but that address should not be one that exposes the whereabouts of a petitioner: _____

      Attorney’s address: _________________________
      The       Attorney     General  Confidentiality Program                             Address:
 __________________________
      Another address: ___________________________

 10. This case involves a petition for involuntary commitment: No
        a. if yes, above, provide the following regarding the individual subject to the
 petition for involuntary commitment: _____
        b. name of the individual subject to the protection for involuntary commitment if it
 is          not             already         provided            in         #1          above:
 ______________________________________________________
        c.          State     of    Residence    of     person      subject  to    protection:
 ____________________________
        d. at least one of the following pieces of identifying information:
                i. Date of Birth: _____
                ii. Driver’s License Number: _____
                    State where issued __________ Expiration date __________
                iii. State ID number: __________
                  State where issued __________ Expiration date __________
                iv. FBI number: __________
                v. Indiana Department of Corrections Number: __________
                vi. Social Security Number is available and is being provided in an attached
                confidential document: Yes _____ No _____

 11. There are related cases: No
        a. if yes, list on continuation page:

                                                 2
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 8 of 33 PageID #: 14




 12.   Additional information required by local rule:



 13.   There are other party members:            No
          a.   if yes, list   on continuation page:

 14.   This form has been served 0n        all   other parties and Certificate 0f Service   is   attached:
 Yes



                                                             Respectfully Submitted,


                                                             BOREN, OLIVER & COFFEY, LLP


                                                             /s/Stephen A. Oliver
                                                             Stephen A. Oliver, #9942-55
                                                             Attorney at Law
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 9 of 33 PageID #: 15




                               CERTIFICATE OF SERVICE

       I   do hereby certify that a copy of the foregoing has been served upon

 contemporaneously with a copy of the Complaint for Damages.




                                                  BOREN, OLIVER & COFFEY, LLP


                                                  /s/ Stephen A. Oliver
                                                  Stephen A. Oliver, #9942-55
                                                  Attorney at Law




 Stephen A. Oliver, #9942-55
 BOREN, OLIVER & COFFEY, LLP
 59 N. Jefferson Street
 Martinsville, Indiana 46151
 Telephone: 765-342-0147
 Telefax: 765—342-7322
 Email: steveoliver@boclawvers.com
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 10 of 33 PageID   #: 16
                                                                         Filed: 6/28/2021                                   12:35 PM
                                                                                                                                Clerk
                                                                                                              Johnson County, Indiana




                         IN   THE JOHNSON COUNTY SUPERIOR COURT

                                            STATE OF INDIANA

   WILLIAM L. JENNINGS              and   SHERRY             )

   JENNINGS,                                                 )

                                                             )

                          Plaintiffs,                        )   CAUSE NO.:         41D04-2106-CT-000077
                                                             )

         V.                                                  )

                                                             )

   JAMES   L.   SUMMERHILL,
   INDIVIDUALLY, and OAKLEY                                  g

   TRUCKING, INC,                                            )

                                                             )

                          Defendants.



                 E-FILING APPEARANCE                      BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:   Initiating            Responding          X     Intervening


  1.    The undersigned attorney and         all   attorneys listed    0n   this   form now appear   in this case for
        the following party member(s):


       JAMES L. SUMMERHILL, INDIVIDUALLY,                              and   OAKLEY TRUCKING, INC.
  2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rules 3.1 and 77(B) is as follows:


        Robert R. Foos,       Jr.                                           Attorney #20885-45
        LEWIS WAGNER, LLP                                                   Phone: (317) 237-0500
         1411 Roosevelt Avenue, Suite 102                                   Fax:  (317) 630-2790
        Indianapolis,   IN 46201                                            rfoos@lewiswagner.com



        IMPORTANT:            Each attorney speciﬁed 0n           this appearance:

        (a)       certiﬁes that the contact information listed for him/her               on the Indiana Supreme
                  Court R011 of Attorneys          is   current and accurate as of the date of this
                  Appearance;
        (b)       acknowledges that all orders, opinions, and notices from the court in this
                  matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                  the email address(es) speciﬁed by the attorney on the Roll of Attorneys
                  regardless 0f the contact information listed above for the attorney; and
        (c)       understands that he/she          is   solely responsible for keeping his/her R011 0f
                  Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 11 of 33 PageID #: 17




                  2(A).
       Attorneys can review and update their R011 of Attorneys contact information 0n the
        Courts Portal   at http://portal.courts.in.gov.



       There are other party members: Yes                  No      X      (If yes, list   on continuation page.)

       Ifﬁrst initiatingpartyﬁling this case, the Clerk            is   requested to assign the case the
        following Case Type under Administrative Rule 8(b)(3):                     N/A

       Iwill accept service by fax at the above noted number: Yes         No                        X
       Counsel would represent t0 the court that fax service is acceptable in emergency
        situations.


       This case involves support issues. Yes                     N0 X      (If yes,   supply social security
       numbers    for all family   members on continuation page.)

       There are related cases. Yes             No X         (Ifyes, list   on continuation page.)

       This form has been served 0n      all   other parties. Certiﬁcate 0f Service            is   attached.
       Yes    X       N0

       Additional information required         by   local rule:




                                                     LEWIS WAGNER, LLP

                                         By:         /s/R0bert R. Foos, Jr.
                                                     ROBERT R. FOOS, JR., #20885-45
                                                      Counselfor Defendants, James L. Summerhill
                                                     and Oakley Trucking,          Inc.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 12 of 33 PageID #: 18




                                          CERTIFICATE OF SERVICE


          Ihereby      certify that   0n June 28, 2021, a copy 0f the foregoing was served 0n the following
  parties electronically    by using     the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
  for those parties not yet registered:


   Stephen A. Oliver
   BOREN, OLIVER & COFFEY, LLP
   59 North Jefferson Street
   Martinsville,   IN 46 1 51
   steveoliver@boclawyers
   Counselfor Plaintiff




                                                       By:   /s/   Robert R. F005,   Jr.

                                                             ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue, Suite 102
  Indianapolis,   IN 46201
  Telephone:       3   17-237-0500
  Facsimile:       3   17-630-2790
  rfoos@lewiswagner.com
     Case 1:21-cv-02044-JMS-TAB Document
                                 41 D04-211-1 Filed 07/15/21 Page 13 of 33 PageID
                                          06-CT-000077                               #: 19
                                                                               Filed: 6/1 5/2021                                     11:36 AM
                                                                                                                                         Clerk
                                                     Johnson Superior Court 4                                          Johnson County, Indiana




 STATE OF INDIANA                             )                  JOHNSON                                     COURT
                                                  SS:
 COUNTY OF JOHNSON                            g                  CAUSE NO.

      Willian L. Jennings,
      and Sherry Jennings

             Plaintiffs,


             V.


      James L. Summerhill,
      individually,   and Oakley
      Trucking, Inc.

             Defendants.

                                PLAINTIFF’S COMPLAINT FOR DAMAGES
                                        AND REQUEST FOR JURY TRIAL
          Plaintiffs   William L.Jennings, and Sherry Jennings by counsel Stephen A.

 Oliver for their Complaint against           James L. Summerhill and Oakley Trucking,

 Inc., an Arkansas corporation state as follows:


                                                  General Allegations

          William     L.   Jennings sustained serious injuries, from which he                 still   suffers,   due t0 a

 motor vehicle     collision      which occurred 0n October          313t, 2019.    The    collision    was caused by

 Defendant James           L.   Summerhill,   who was acting within the course and scope of his

 employment with Defendant Oakley Trucking,                      Inc. at the    time 0f the   collision.   But for the

 negligent operation of the semi—tractor and trailer by                  James Summerhill, William                L.   Jennings

 would not have been injured that             day.


                                              Jurisdiction         and Venue

1.        William and Sherry Jennings reside               at   210 E. Poston Road, Martinsville, Indiana

          46151.

2.        Defendant James          L.   Summerhill (Summerhill) resides             at   15300 Bauch Ln, Lot           1,




                                                                                                                       Page   1   of 7
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 14 of 33 PageID #: 20




     Little   Rock, Arkansas 72206.

     Defendant Oakley Trucking,                Inc. (Oakley) is    an Arkansas corporation with     offices


    located at     3700 Lincoln Ave, North              Little   Rock, Arkansas 27114.

    The      collision occurred in      Johnson County, Indiana,           at the intersection of State


     Road 37 and      State     Road    144.


    This Court has jurisdiction under Indiana Trial Rule 4.4(a)(2) because this                      is   a

     civil   action between citizens 0f different states wherein the Defendants,                who   are


     non—residents, caused personal injury t0 Plaintiff William L. Jennings (William)


     in   Johnson County, Indiana.

     Preferred venue       is   proper in this Court pursuant to Indiana Trial Rule 75(a)(3)

    because the collision giving             rise t0   William Jennings’ injuries occurred in Johnson

     County.



                                                   General Facts

    William, on October 31, 2019, was driving his vehicle, a                              2003 Chevrolet 2500,

     northbound 0n State Road 37 and was stopped                        at the stop light at the intersection 0f


     State    Road 37 and       State   Road    144.


     Defendant Summerhill was driving a commercial semi-tractor                              and   trailer,     a 2016

     International Prostar, which               was owned by and        registered to Defendant Oakley, north


    bound on       State   Road 37.

     Defendant Oakley owned the semi-tractor and                       trailer driven   by Defendant Summerhill

     at the    time 0f the      collision.     The semi-tractor and       trailer   were registered to Defendant

     Oakley Trucking,           Inc.,   and was being driven by Oakley’s employee and or agent,

     Defendant Summerhill.




                                                                                                              Page 2 of 7
 Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 15 of 33 PageID #: 21




      At the time of the     collision,   William was stopped for a red        light, in   the north   bound   right


      hand lane of       State   Road 37   at its intersection   with State Road 144, in Johnson County

      Indiana.


      Defendant Summerhill, also north bound 0n State Road 37, struck William’s

      stationary vehicle from behind.


      Defendant Summerhill stated to police that while driving northbound on State Road 37,

      he looked away from the road for a period for time, and when he returned his attention

      to   What was ahead 0f him,          cars   were stopped   in front 0f    him   at the stoplight,   and he

      could not stop the vehicle in time to avoid hitting William’s truck.

      The    collision   caused serious injury to William, which in turn resulted in the need for

      necessary and reasonable medical care that was and continues t0 be provided t0

      William, including in—patient hospitalization and surgical intervention.

      As a   result of the injuries sustained         from the   collision,   William has incurred and         may

      continue to incur in the future, reasonable and necessary medical expenses for

      treatment 0f those injuries.

      As a   result 0f the injuries sustained        from the    collision,   William has suffered physical,

      emotional, and mental pain and suffering and               may   continue to experience the same in

      the future.

10.   The    injuries    sustained by William in the collision resulted in a significant and

      continuing loss of his ability t0 function as he did before those injuries, with a resulting

      negative impact 0n the quality of his          life.



                   Count I: Negligence of Defendant James Summerhill

      Defendant Summerhill owed a duty of care to the members of the driving public,

      including William, as an operator of a semi-tractor and trailer 0n public roads, and as a




                                                                                                        Page 3 of 7
 Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 16 of 33 PageID #: 22




     CDL license holder.

2.   Defendant Summerhill was negligent in at least the following ways:

        a.     Following too closely;

        b.     Excessive speed under the circumstances;

        c.     Disregard of a traffic signal;

        d.     Failing to pay due care in attention to the road

        e.     Failing to abide by basic rules of the road;

        f.     Driving his vehicle in reckless disregard for the safety of other motorists;

        g.     Failing to drive defensively;

        h.     Failed to avoid the collision;

        i.     Failing to adhere to safe driving principles expected of professional truck

               drivers with commercial driver's licenses;

        j.     Failing to operate the semi-tractor in accordance with generally accepted

               safety principles and practices of the trucking industry;

        k.     Otherwise failing to use that degree of care and caution that a reasonable and

               prudent person would have exercised under the same or similar

               circumstances.

3.   Defendant Summerhill’s negligent conduct was the direct and or responsible cause of

     the collision with William’s truck and his resulting injuries.

4.    Defendant Summerhill’s negligent conduct renders him liable to William for all

     damages sustained by Plaintiffs and allowed under the law and as set forth more fully in

     the damages section below.




                                                                                       Page 4 of 7
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 17 of 33 PageID #: 23




  Count II:     Liabilitv of Oaklev Trucking, Inc. for the Negligence of Defendant
                                                 Summerhill


     Defendant Oakley owned the semi—tractor and trailer driven by Defendant Summerhill

     at the   time of the subject     collision.   The semi—tractor and trailer were            registered t0


     Defendant Oakley, and was being driven by their employee, Defendant Summerhill, in

    the course and scope of his employment.

    At the time of the subject        collision,   Defendant Summerhill was acting as an agent 0f

     Defendant Oakley. Defendant Summerhill was operating the semi-tractor and trailer

     involved in the collision with William’s vehicle, under Defendant Oakley’s authority to

     operate a commercial vehicle in interstate              commerce         t0 haul goods,    under the United

     States   Department of Transportation (USDOT) permit number (0000003259) and

     Motor Carrier permit number MC—156647.

     Under the principles 0f respondeat superior and                      actual agency, Defendant Oakley         is



    vicariously liable        and legally responsible      for the negligent acts         and omission of

     Defendant Summerhill in his operation of the semi—tractor and trailer 0n the date 0f the

     collision.


     By Virtue 0f imputed liability, Defendant Oakley is liable to                    Plaintiffs for all   damages

     allowed under the law and as set forth more fully in the damages section to follow.

     In the alternative, Defendant Oakley            is liable       to Plaintiffs   by Virtue 0f statutory Vicarious

    liability   even   if   Oakley did not own the semi—tractor 0r trailer that was being operated

    by Defendant Summerhill,            as   Summerhill was operating that semi-tractor and trailer

     under the    USDOT permits issued to Oakley                 ,
                                                                     and therefore both Summerhill and Oakley

     are subject t0 the Federal       Motor Carrier Safety Regulations (FMCSR) pursuant t0 49

     U.S.C. § 14102         and 49 C.F.R. §376.1    et.   seq.




                                                                                                              Page 5 of 7
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 18 of 33 PageID #: 24




                                                 Damages


    As a   direct result 0f Defendants' negligence, the Plaintiffs             have incurred and are entitled

    to recover special damages.            These damages         include     but are not limited t0 medical

     expenses that have already accrued, medical expenses that continue t0 accrue because of

     Defendant Summerhill’s negligent actions, and other miscellaneous expenses, in an

     amount that is       sufficient t0   compensate them for those losses and damages

    As a   result of his injuries      William has received and        will continue t0 receive       medical and

    hospital care     and treatment furnished by the United             States 0f America. William, for the


     sole use     and benefit of the United States of America, under the provisions of 42                        U.S.C.,


     section    2652 and 38        U.S.C., section 1729,   and with    its   express consent, asserts a claim

     for the reasonable value 0f said past        and future medical care and treatment.

    As a     result 0f the collision,      William has suffered physical          injuries, including         but not

    limited to bilateral diaphragmatic paralysis, with a resulting negative impact on his


     ability t0   engage in the     activities 0f daily living   and a loss 0f quality 0f life.

     Plaintiff    Sherry Jennings, for her claim against the Defendants, asserts a claim for loss

     0f consortium as a result 0f the allegations previously set forth in Counts                  I   and   II   and   in


     support of that claim states as follows:

        a.         That   at all   times material to this action Sherry was and continues to be the

                   wife 0f William.


        b.         That as a result 0f the injuries suffered by William, Sherry has suffered a loss

                   of consortium, loss of services, and has been denied considerable love and


                   affection of her husband.


    Wherefore, Plaintiffs William and Sherry Jennings request judgment against the




                                                                                                            Page 6 of 7
 Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 19 of 33 PageID #: 25




Defendants in an amount sufficient to compensate them for their injuries and losses suffered,

for costs of this action   and for   all   other just and proper   relief.




                                            Request for Jurv Trial


       Plaintiffs request that this         matter be tried by Jury, pursuant to Trial Rule 38 of the

       Indiana Rules of Trial Procedure.




                                                                   Respectfully Submitted,


                                                               BOREN, OLIVER & COFFEY, LLP


                                                                  Stephen A. Oliver
                                                                   /s/
                                                               Stephen A. Oliver, #9942-55
                                                               Attorney for Plaintiffs




Stephen A. Oliver, #9942—55
BOREN, OLIVER & COFFEY, LLP
59 North Jefferson Street
Martinsville, Indiana 46151
Telephone: 765-342-0147
Telefax: 765-342-7322
Email: steveoliver@boclawvers.com




                                                                                             Page 7 of 7
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 20 of 33 PageID  #:6/30/2021
                                                                         Filed: 26                                     4:02 PM
                                                                                                                          Clerk
                                                                                                     Johnson    County, Indiana




                        IN   THE JOHNSON COUNTY SUPERIOR COURT

                                          STATE OF INDIANA

   WILLIAM L. JENNINGS        and   SHERRY           )

   JENNINGS,                                         )

                                                     )

                         Plaintiffs,                 )   CAUSE NO.:      41D04-2106-CT-000077
                                                     )

           V.                                        )

                                                     )

   JAMES    L.   SUMMERHILL,
   INDIVIDUALLY, and OAKLEY                          3

   TRUCKING, INC.,                                   )

                                                     )

                         Defendants.



                  DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

  Now comes Defendants James L.        Summerhill and Oakley Trucking,     Inc.,   by and through   counsel,


  and hereby offer the following response    t0 Plaintiffs’   Complaint for Damages:

     1.   Defendants admit the factual allegations contained in one paragraph of                  Plaintiff‘s



          Complaint for Damages.

     2.   Defendants admit the factual allegations contained in paragraph two of Plaintiffs


          Complaint for Damages.

     3.   Defendants admit the factual allegations contained in paragraph three 0f Plaintiffs


          Complaint for Damages.

     4.   Defendants admit the factual allegations contained in paragraph four of Plaintiffs


          Complaint for Damages.

     5.   Defendants deny that the Johnson County Courts have jurisdiction over          this   claim as the


          case has been removed.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 21 of 33 PageID #: 27




           Defendants deny that the Johnson County Courts have jurisdiction over   this   claim as the


           case has been removed.


                                              General Facts

      .    Defendants admit the factual allegations contained in paragraph one of General Facts of


           Plaintiffs    Complaint for Damages.

           Defendants admit the factual allegations contained in paragraph two 0f General Facts of


           Plaintiff‘s   Complaint for Damages.

           Defendants admit the factual allegations contained in paragraph three 0f General Facts 0f


           Plaintiffs    Complaint for Damages.

           Defendants admit the factual allegations contained in paragraph four 0f General Facts 0f


           Plaintiffs    Complaint for Damages.

           Defendants admit the factual allegations contained in paragraph ﬁve 0f General Facts 0f


           Plaintiffs    Complaint for Damages.

           Defendants admit the factual allegations contained in paragraph six of General Facts of


           Plaintiffs    Complaint for Damages.

           Defendants lack sufﬁcient information t0 either admit or deny the factual allegations


           contained in paragraph seven of General Facts of Plaintiffs Complaint for Damages.


           Defendants lack sufﬁcient information t0 either admit or deny the factual allegations


           contained in paragraph eight of General Facts of Plaintiffs Complaint for Damages.


           Defendants lack sufﬁcient information to either admit or deny the factual allegations


           contained in paragraph of General Facts of Plaintiffs Complaint for Damages.


     10.   Defendants lack sufﬁcient information t0 either admit 0r deny the factual allegations


           contained in paragraph ten 0f General Facts of Plaintiffs Complaint for Damages.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 22 of 33 PageID #: 28




                                Count    I:   Negligence 0f Defendant James Summerhill


      .   Defendants admit the factual allegations contained in paragraph one 0f Count                   I   0f Plaintiffs


          Complaint for Damages.

          Defendants admit the factual allegations contained in paragraph two, subparagraphs                         a, d,



          h,   i,   and   j   0f Count   I    0f Plaintiffs Complaint for Damages. Defendants deny the factual


          allegations contained in paragraph two, subparagraphs b,                 c, e, f, g,   and k of Count       I   of


          Plaintiff‘s         Complaint for Damages.

          Defendants admit that Summerhill’s conduct was a direct and/or responsible cause 0f the


          collision.          Defendants deny the remainder 0f paragraph three of Count              I   of Plaintiff’s


          Complaint for Damages.

          Defendants lack sufﬁcient information t0 either admit 0r deny the factual allegations


          contained in paragraph four of Count              I   0f Plaintiffs Complaint for Damages.


   Count   II: Liabilitv         0f Oakley Trucking, Inc. for the Negligence of Defendant Summerhill


     1.   Defendants admit the factual allegations contained in paragraph one of Count                              II    of


          Plaintiffs          Complaint for Damages.

          Defendants admit the factual allegations contained in paragraph two 0f Count                              II    of


          Plaintiffs          Complaint for Damages.

          Defendants admit the factual allegations contained in paragraph three of Count                            II    of


          Plaintiffs          Complaint for Damages.

          Defendants deny the factual allegations contained in paragraph four 0f Count                              II    of


          Plaintiffs          Complaint for Damages.

          Defendants admit the factual allegations contained in paragraph ﬁve 0f Count                              II    0f


          Plaintiffs          Complaint for Damages.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 23 of 33 PageID #: 29




                                                 Dama    es


     1.   Defendants lack sufﬁcient information t0 either admit 0r deny the factual allegations


          contained in paragraph one of Damages of Plaintiff‘s Complaint for Damages.


     2.   Defendants lack sufﬁcient information t0 either admit or deny the factual allegations


          contained in paragraph two 0f Damages 0f Plaintiff‘s Complaint for Damages.


     3.   Defendants lack sufﬁcient information t0 either admit or deny the factual allegations


          contained in paragraph three of Damages 0f Plaintiffs Complaint for Damages.


     4.   Defendants lack sufﬁcient information t0 either admit 0r deny the factual allegations


          contained in paragraph four of Damages of Plaintiffs Complaint for Damages, including


          subparts a-b thereto.


     WHEREFORE,        Defendants pray that Plaintiff take nothing by      way 0f   his   Complaint for

  Damages and   for all other reliefjust   and proper under the circumstances.



                                                   LEWIS WAGNER, LLP



                                           By:    /S/R0bert R. F005, Jr.
                                                   ROBERT R. FOOS, JR., #20885-45
                                                   Counselfor Defendants
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 24 of 33 PageID #: 30




                                                 AFFIRMATIVE DEFENSES


      Now come Defendants, by counsel,               and offer the following Afﬁrmative Defenses                 to


  Plaintiff” s   Complaint for Damages:

      1.   Plaintiffs’     claims should be barred 0r reduced as a result of his               own     comparative       fault,



           including but not limited to failure t0 mitigate any incurred risk.


           Plaintiff failed to mitigate his        damages.


           For further response          to Plaintiff’s   Complaint, Defendant speciﬁcally reserves the right t0


           introduce into evidence proof 0f collateral source payments received by or on behalf of the


           Plaintiff pursuant t0 the applicable provisions              of I.C. 34-44-1-1,    e_t   ﬂ.,   in the event    it is




           subsequently determined that such payments were                     made and   are an appropriate matter for


           consideration        by   the jury.


           Some     or   all   of Plaintiff’s alleged personal injuries        may have been        pre-existing or caused


           by another accident 0r traumatic           event.


           Some    or    all   of Plaintiff s medical expenses     may have been reduced by write-offs,               set—offs,


           and/or adjustments in accordance With Stanley                 v.   Walker and/or Patchett      v.   Lee.


           Plaintiff may        have been fully or   partially   compensated for his       injuries and/or       damages by

           third parties.


           Defendant hereby reserves the right              t0 assert   any additional afﬁrmative defenses, as they

           may become known through the               course of discovery.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 25 of 33 PageID #: 31




                                                   LEWIS WAGNER, LLP



                                           By:     /S/R0bert R. F005, Jr.
                                                   ROBERT R. FOOS, JR., #20885-45
                                                   Counselfor Defendants




                                      CERTIFICATE OF SERVICE

          Ihereby      certify thaton June 30, 2021, a copy 0f the foregoing was served 0n the
  following parties     electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
  paid delivery for those parties not yet registered:


   Stephen A. Oliver
   BOREN, OLIVER & COFFEY, LLP
   59 North Jefferson Street
   Martinsville,IN 46 1 51
   steveoliver@boclawyers
   Counselfor Plaintiff




                                                   By:   /s/   Robert R. Foos,   Jr.

                                                         ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue, Suite 102
  Indianapolis,   IN 46201
  Telephone:       3   17-237-0500
  Facsimile:       3   17-630-2790
  rfoos@lewiswagner.com
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 26 of 33 PageID   #: 32
                                                                         Filed: 6/28/2021                      12:35 PM
                                                                                                                   Clerk
                                                                                                 Johnson County, Indiana




                            IN   THE JOHNSON COUNTY SUPERIOR COURT

                                           STATE OF INDIANA

   WILLIAM L. JENNINGS            and   SHERRY      )

   JENNINGS,                                        )

                                                    )

                             Plaintiffs,            )   CAUSE NO.:    41D04-2106-CT-000077
                                                    )

               V.                                   )

                                                    )

   JAMES        L.   SUMMERHILL,
   INDIVIDUALLY, and OAKLEY                         3

   TRUCKING, INC,                                   )

                                                    )

                             Defendants.



                                            JURY DEMAND

           Defendants, James L. Summerhill and Oakley Trucking, Inc. by counsel, pursuant t0 Trial


  Rule 38(B) of the Indiana Rules 0f Trial Procedure, respectfully request that   this   cause of action


  be   tried   by a jury.

                                                 LEWIS WAGNER, LLP


                                           By:   /S/R0bert R. F005, Jr.
                                                 ROBERT R. FOOS, JR., #20885-45
                                                 Counselfor Defendants, James L. Summerhill
                                                 and Oakley Trucking,     Inc.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 27 of 33 PageID #: 33




                                      CERTIFICATE OF SERVICE

          Ihereby      certify that0n June 28, 2021, a copy 0f the foregoing was served on the
  following parties     electronically by using the Court’s IEFS System and U.S. Postal Service, pre-
  paid delivery for those parties not yet registered:


   Stephen A. Oliver
   BOREN, OLIVER & COFFEY, LLP
   59 North Jefferson Street
   Martinsville, IN 46 1 51
   steveoliver@boclawyers
   Counselfor Plaintiﬂ




                                                   By:   /s/   Robert R. F005,   Jr.

                                                         ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue, Suite 102
  Indianapolis,   IN 46201
  Telephone:       3   17-237-0500
  Facsimile:       3   17-630-2790
  rfoos@lewiswagner.com
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 28 of 33 PageID   #: 34
                                                                         Filed: 6/28/2021                                    12:35 PM
                                                                                                                                 Clerk
                                                                                                               Johnson County, Indiana




                           IN   THE JOHNSON COUNTY SUPERIOR COURT

                                            STATE OF INDIANA

   WILLIAM L. JENNINGS           and    SHERRY          )

   JENNINGS,                                            )

                                                        )

                            Plaintiffs,                 )   CAUSE NO.:      4 1 D04-2 1 O6-CT-000077
                                                        )

             V.                                         )

                                                        )

   JAMES      L.   SUMMERHILL,                          )

   INDIVIDUALLY, and OAKLEY                             )

   TRUCKING, INC,                                       )

                                                        )

                            Defendants.



                       DEFENDANTS’ MOTION FOR ENLARGEMENT OF
                           TIME TO FILE RESPONSIVE PLEADING

         Defendants, James L. Summerhill and Oakley Trucking              Inc.,    by   counsel,   move     the Court


  for an enlargement 0f time 0fthirty (30) days in      which t0 answer 0r otherwise respond t0 Plaintiff” s

  Complaint for Damages, up       to   and including August   9,   2021, and in support thereof would show


  the Court as follows:



         1.          That a responsive pleading   is   due on or about July   8,   2021 and said time has not

  expired.



         2.         N0 prior enlargements    0f time have been requested.


         3.         Undersigned counsel has only recently been retained and said additional time                    is



  necessary t0 enable counsel t0 confer with their client to review the facts and prepare an


  appropriate response.



         WHEREFORE,         Defendants, James L. Summerhill and Oakley Trucking                    Inc.,   by counsel,

  pray for an additional thirty (30) days in which t0 answer 0r otherwise respond t0 Plaintiff’s
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 29 of 33 PageID #: 35




  Complaint for Damages, through and including August              9,   2021, and for   all   other just and proper


  relief in the premises.




                                                   LEWIS WAGNER, LLP


                                           By:     /S/R0bert R. F005, Jr.
                                                   ROBERT R. FOOS, JR., #20885-45
                                                   Counselfor Defendants, James L. Summerhill
                                                   and Oakley Trucking,          Inc.




                                      CERTIFICATE OF SERVICE

          Ihereby      certify thaton June 28, 2021, a copy 0f the foregoing was served 0n the
  following parties     electronically by using the Court’s IEFS System and U.S. Postal Service, pre—
  paid delivery for those parties not yet registered:


   Stephen A. Oliver
   BOREN, OLIVER & COFFEY, LLP
   59 North Jefferson Street
   Martinsville,   IN 46 1 51
   steveoliver@boclawyers
   Counselfor Plaintiff




                                                   By:   /s/   Robert R. Foos,   Jr.

                                                         ROBERT R. FOOS, JR.

  LEWIS WAGNER, LLP
  1411 Roosevelt Avenue, Suite 102
  Indianapolis,   IN 46201
  Telephone:       3   17-237-0500
  Facsimile:       3   17-630-2790
  rfoos@lewiswagner.com
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 30 of 33 PageID #: 36



  STATE OF INDIANA                          )         IN           THE JOHNSON SUPERIOR COURT 4
                                            )   SS:
  COUNTY OF JOHNSON                         )         CAUSE NO.:41D04-2106-CT-000077

  SHERRY JENNINGS AND
  WILLIAM L. JENNINGS,
         Plaintiffs,



         V.                                           vvvvvvvvv




  JAMES L. SUMMERHILL AND
  OAKLEY TRUCKING, INC.,
         Defendants.



                        ORDER SETTING PRE-TRIAL CONFERENCE
         The Court now schedules           this matter for a Pre-Trial               Conference on   November   16,
  2021 at 10:00 a.m. (15 minutes            allotted).              A11 counsel of record should attend and be
  prepared to discuss:


                 1.    Respective theories 0f case.


                2.     Status 0f settlement.


                3.     Potential discovery problems                     and cutoff dates.


                4.     Anticipated Pre-Trial motions and cutoffs dates.


                5.     Anticipated length of Trial


                6.     Potential   Trial    date.                 (IT   IS   MANDATORY THAT PERSONS
                       ATTENDING HAVE, 0R BE FAMILIAR WITH, TRIAL COUNSEL’S
                       CALENDAR)


         Parties   may attend TELEPHONICALLY.                       Court directly, the call
                                                                             If calling the
  shall be initiated by Plaintiff’s counsel. Once all parties are 0n the line, you may call
  (317) 346-4362 t0 be connected t0 the Court. Please notify the Court 0f attendance
  arrangements at (317) 346-4362.

         From this     conference, the Court will enter an Order that will dictate scheduling and
  procedure for the Final Pre-Trial Conference and                        Trial.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 31 of 33 PageID #: 37




                                                    MWW
                                  July 1, 2021
                                   July 1, 2021




         SO ORDERED ON



                                                  Hon Marla K.   Clark, Judge
                                                  JOHNSON SUPERIOR COURT 4

  Distribution:


  Stephen A. Oliver, Esq.
  Robert R. Foos, Esq.
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 32 of 33 PageID #: 38




                            IN   THE JOHNSON COUNTY SUPERIOR COURT

                                           STATE OF INDIANA

   WILLIAM L. JENNINGS            and   SHERRY           )

   JENNINGS,                                             )

                                                         )

                             Plaintiffs,                 )    CAUSE NO.:              41D04-2106-CT-000077
                                                         )

            V.                                           )

                                                         )

   JAMES     L.   SUMMERHILL,
   INDIVIDUALLY, and OAKLEY                              3

   TRUCKING, INC,                                        )

                                                         )

                             Defendants.



                                                   M
           Defendants, James L. Summerhill and Oakley Trucking,                  Inc.,   by   counsel, ﬁles herein their


  Motion   for   Enlargement of Time in which     to   respond      to Plaintiff” s   Complaint for Damages and/or


  any discovery including Request for Admissions             that   may have been        ﬁled With the   Summons and

  Complaint.



           And the    Court being duly advised,   now    grants said Motion.



           IT IS   THEREFORE ORDERED, ADJUDGED AND DECREED                                     that Defendants,   James

  L. Summerhill      and Oakley Trucking,   Inc., are     granted a period 0f time through and including


  August   9,    2021, in which t0 answer 0r otherwise respond t0 Plaintiff’s Complaint for                   Damages

  and/or any discovery including Request for Admissions that                      may have been          ﬁled with the


  Summons and        Complaint.




  Dated:    June 28, 2021

                                                       JUDGE, SUPERIOR COURT FOR JOHNSON
                                                       COUNTY
Case 1:21-cv-02044-JMS-TAB Document 1-1 Filed 07/15/21 Page 33 of 33 PageID #: 39




  Distribution:




    Robert R. Foos,      Jr.

    LEWIS WAGNER, LLP                  Stephen A. Oliver
    1411 Roosevelt Avenue, Suite 102   BOREN, OLIVER &
    Indianapolis,   IN 46201           COFFEY, LLP
    Telephone:       3   17-237-0500   59 North Jefferson Street
    Facsimile:       3   17-630-2790   Martinsville,   IN 46 1 51
    rfoos@lewiswagner.com              steveoliver@boclawyers
